Citation Nr: 0218275	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a fungal infection 
of the feet, armpits, groin and ears.  


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from December 1944 to 
November 1946.

This matter comes before the Board of Veterans Appeals 
(the Board) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Milwaukee, Wisconsin (the RO) which denied the 
veteran's claim of entitlement to service connection for a 
fungal infection of the feet, armpits, groin, and 
posterior ears.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows 
that the veteran does not have a fungal infection of the 
armpits, groin and ears. 

2.  The competent and probative evidence of record shows 
that the veteran does not have a fungal infection of the 
feet which is related to his military service. 


CONCLUSION OF LAW

A fungal infection of the feet, armpits, groin and ears 
was not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection 
for a fungal infection of the feet, armpits, groin and 
ears.  In substance, he contends that he has had a chronic 
fungal infection that had its onset during active service 
and which has persisted since service. 

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue 
on appeal.  

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [[codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in May 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

As stated above, the VCAA alters the legal landscape in 
three distinct ways: standard of review, notice and duty 
to assist. The Board will now address these concepts 
within the context of the circumstances presented in this 
case.

(i.)  Standard of review 

As discussed above, the concept of a (not) well grounded 
claim has been eliminated. The current standard of review 
for all claims is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2001).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board notes that the rating decision issued in August 
2000 denied the veteran's service connection claim based 
on the later invalidated well-groundedness standard.  The 
claim was readjudicated under the provisions of the VCAA 
and denied on the merits in the February 2002 rating 
decision.  See VAOPGCPREC 03-2001.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran was informed in a February 2002 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a May 2002 statement of the case 
and a supplemental statement of the case issued in August 
2002, the RO notified the veteran of regulations pertinent 
to service connection claims, informed him of the reasons 
why his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support 
of his claim.  

In a December 2001 letter and the August 2002 statement of 
the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  Copies of VCAA regulations were 
provided to the veteran in the May 2002 statement of the 
case.  The veteran was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service entrance and separation examinations 
have been received, as have VA outpatient treatment 
reports.  The Board finds that all known and ascertainable 
medical records have been obtained and are associated with 
the claims file.  

The veteran has not been accorded a VA examination and/or 
nexus opinion.
The Board has therefore given thought as to whether such 
examination is necessary.  After careful consideration to 
the matter, the Board has concluded that referral of this 
case for a VA examination or opinion as to the etiology of 
the veteran's claimed skin disability is not necessary.  
Any medical opinion which links the veteran's claimed skin 
disorder to his service would necessarily be based solely 
on the veteran's uncorroborated assertions regarding in-
service skin problems as well as assertions of continued 
symptomatology for decades after service, in the absence 
of objective evidence of either. The Court has held on a 
number of occasions that a medical opinion premised upon 
an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of 
a claimant].

In short, in the absence of evidence upon which a medical 
examiner could base a nexus opinion, any such opinion 
would be useless. Under the circumstances presented in 
this case, a remand for such examination and opinion would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) [strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran].

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  In August 
2002 correspondence, the veteran asserted that he had 
"completely" stated his case.  The Board thus finds that 
all relevant and pertinent evidence has been submitted, 
and the veteran does not appear to contend otherwise. 

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Continuity of symptomatology

When a chronic disease is shown in service so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable 
to intercurrent causes. 38 C.F.R. § 3.303(b) (2002).  In 
order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  
38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies 
when evidence, regardless of its date, establishes that a 
veteran had a chronic condition in service and still has 
that condition.  There must be competent medical evidence 
unless the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

The veteran is seeking service connection for a fungal 
infection of the feet, armpits, groin and ears.  In 
essence, he contends that he had a fungal infection during 
his World War II service and thereafter and that any 
currently diagnosed fungal infection had its inception 
during service. 

At the outset of its discussion, the Board notes that most 
of the veteran's service medical records are not in the 
file.  As indicated in correspondence received in August 
2000 and December 2001, these records were presumably 
destroyed in a fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, in 1973.  

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claim has 
been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather 
increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable 
to the veteran.  See Russo v. Brown, 9 Vet. App. 46 
(1996).

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

With respect to Hickson element (1), evidence of a current 
disability, in February 1996, the veteran was seen for 
pain in the right groin.  It was noted that he had a small 
ingrown hair on the right medial thigh.  A small indirect 
inguinal hernia was also observed.  An October 1997 report 
noted that the veteran's right ear lobe should be observed 
for a history of basal cell carcinoma.  Finally, a 
February 1998 treatment report indicated that the veteran 
had a growth on the back of his right ear lobe.  A July 
1998 report indicated that the veteran's right ear lobe 
was "well healed."  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  The record contains no evidence of 
fungal infections of the armpits, groin or ears.  The 
veteran's armpits are not mentioned at all in the medical 
evidence, and discussions of the groin only show evidence 
of an ingrown hair and a small inguinal hernia.  No 
diagnosis of any fungal infection of the groin is included 
in the claims file.  With respect to the ears, the 
evidence states that he had a history of basal cell 
carcinoma and a "growth" on his right ear.  However, no 
diagnoses or statements regarding a fungal infection of 
either ear is of record.  Thus, the record contains no 
evidence of any fungal infection of the veteran's armpits, 
groin or ears.  

VA outpatient treatment records dated January 1995 to July 
2002 contain several reports of the veteran seeking 
treatment for a "foot infection."  In August 1997, it was 
noted that the veteran had a tinea infection of the feet.  
In October 1997 he was diagnosed with tinea pedis and 
onychomycosis.  At that time, he stated that the infection 
had been present since service.  In April 1998 and 
September 1998, the veteran was diagnosed with both 
onychomycosis and onychocryptosis for yellow discoloration 
of his nail plates with incurvation.  The veteran was 
diagnosed with chronic tinea and onychomycosis on several 
more occasions.  In May 2002, it was noted that the 
veteran had chronic blisters on his feet which he claimed 
had been a problem since service.  

The evidence therefore does demonstrate that the veteran 
has been diagnosed with chronic tinea and onychomycosis of 
the feet on several occasions since 1997.  Thus, the first 
element of the Hickson analysis has been satisfied as to a 
fungal infection of the veteran's feet.

With respect to Hickson element (2), evidence of in-
service disease or injury, the Board again notes that most 
of the veteran's service medical records were presumably 
destroyed in a fire at the NPRC in 1973.  However, his 
September 1946 separation examination is of record and 
included in the claims file.  His skin and feet were 
pronounced normal after examination, and he reported no 
skin problems during service.  

The veteran contends that he had skin problems in and 
after service.  The veteran's sister and brother-in-law 
have stated that the veteran had received treatment for a 
fungal infection shortly after returning from service in 
1946. 

To the extent that the veteran and his relatives contend 
that he had a fungus infection during and shortly after 
service, it is now well established that although a person 
without medical training is competent to report symptoms, 
he or she cannot provide competent opinion evidence on 
medical matters such as diagnosis or etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  

In addition, the Board finds the veteran's recent 
statements concerning skin problems during service to be 
contradicted by the report of the separation physical 
examination, which does not reference either skin problems 
or foot problems.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Hickson 
element (2) accordingly has not been satisfied.  

With respect to Hickson element (3), medical nexus 
evidence, the record contains no objective medical 
statement linking the veteran's current fungal infection 
of the feet to his military service.  The Board observes 
that although VA outpatient treatment records dated in 
October 1997 and May 2002 note that the veteran's foot 
disorder had existed since service, it appears that such 
entries were based exclusively on statements were made by 
the veteran.  The mere fact that notations regarding the 
veteran's service were made during outpatient treatment 
does not represent the physician's opinion that the 
veteran's disorder had its onset during service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [a bare 
transcription of lay history, unenhanced by additional 
medical comment, does not constitute competent medical 
evidence].  
 
The Board is of course aware of the provisions of 38 
C.F.R. § 3.303(b) (2002), discussed above, relating to 
chronicity and continuity of symptomatology.  Although the 
veteran has testified concerning what he perceives as 
continuity of symptomatology after service, there is no 
objective medical evidence which supports such a 
statement.  Such supporting medical evidence is required 
in the circumstances presented in this case.  See Voerth 
v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  The earliest 
medical evidence of record indicates that the veteran 
initially complained of a fungal infection of the feet in 
August 1997, nearly 50 years after service.  Continuity of 
symptomatology after service is not demonstrated.

In short, for the reasons expressed above the Board 
concludes that Hickson elements (2) and (3) have therefore 
not been met with respect to the currently diagnosed 
fungal infection of the veteran's feet.  All three Hickson 
elements have not been met with respect to the claimed 
fungal infections on other parts of the veteran's anatomy.  
The Board finds that the preponderance is against finding 
that the veteran suffers from a fungal infection of the 
feet, armpits, groin and posterior ears that is related to 
his military service.  The appeal is accordingly denied. 


ORDER

Service connection for a fungal infection of the feet, 
armpits, groin and ears is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

